237276Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 25-48 are pending. 

Claim Objections
3.	Claims 31-33, 40-41 are objected to because of the following informalities: 
Claim 31 recites –the local power control unit—which lacks antecedent basis. 

Claim 40 recites --filed—which should be changed to –field—

Claims 32-33 depend on claim 31 and claim 41 depend on claim 40. Therefore, dependent claims incorporate the informalities. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


25, 28-30, 35-36, 38, 42-45, 47-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machnicki et al (US Patent Application Publication 2014/0237276).

For claim 25, Machnicki et al teach the following limitations: Local power control arbiter (LPM 21 in Fig 3) to interface with a global power control unit (18 in Fig 2 is the global power control unit for the functional blocks 15A – 15D; [0025]-[0028]) of a processing platform (Fig 5 shows the processing platform)  having a plurality of processing entities (Fig 1 and Fig 2 the functional blocks; [0037]), the local power control arbiter to control a local processing unit of the processing platform (Fig 2 and Fig 3; each LPM 21 manages corresponding block 155), the local power control arbiter comprising (Fig 3): an interface to receive from the global power control unit (the interfaces are shown in Fig 2 and Fig 3 between LPM 21 and global power controller 18), a local performance limit allocated to the local processing unit ([0021] the local performance limit may be set by the power management unit 18 as “clock gated”, “power gated” or both) depending on a global power control evaluation ([0029]-[0030] mention that 18 track pending transactions and can accept/deny functional block to enter low power state based on that); and processing circuitry (LPM has control logic 220) to: determine any change to one or more processing conditions prevailing in the local processing unit ([0032]-[0034] and Fig 2 (“wake neighbor”) mention that functional unit can be woken up by 18 and another functional block; functional block 15A may directly wake up functional block 15B by asserting a wake up signal; the local power manager LPM checks whether wake signal has been asserted) on a timescale shorter than a duration for which the local performance limit is applied to the local processing unit by the global power control unit  (the time scale is shown in Fig 4 425, which is the next period; therefore, the limit at least set for one duration of period; however, the wakeup signal from one unit to another unit is direct as mentioned in [0033]; thus when wake up signal from neighbor unit can be received within the period where functional unit is set for low power state; therefore the wake up signal reception may be within the duration of the period); and select a performance level for the local processing unit depending on both the local performance limit and the determined change (performance level is based on wake up signal as explained in [0034] and local performance limit as shown in 410, 415 and 420 of Fig 4), if any, to the prevailing processing conditions on the local processing unit (the wake-up signal mentioned in [0033]-[0034] that causes direct wakeup to the units, the performance level is selected based on the existence of wake-up signal and the global performance information that is dependent on local performance limit as explained in Fig 4 and [0043]).  

For claim 28, Machnicki et al teach wherein the determined change in processing conditions comprises at least one of: a change in a processing workload and a change in utilization of the processing unit (the wake signal in Fig 3 represents the change in processing workload because the transaction needs to be carried [0033]).  

For claim 29, Machnicki et al teach: receive from the local processing unit a request to change a performance level of the local processing unit and to relay the performance level change request to the global power control unit for a subsequent global power 

For claim 30, Machnicki et al teach: wherein the local power control arbiter is to manage a scalability of a processing workload executing on at least one processing entity of the local processing unit (the workload can be shifted to other blocks; [0027]; LPM can re-allocate workload).  

For claim 35, Machnicki et al teach: wherein the local processing unit comprises one of. a processor core, a graphics processing unit and an image processing unit ([0037]).  

For claim 36, Machnicki et al teach: comprising a global to local mailbox having one or more hardware registers to send commands from the global power control unit to the local power control arbiter (parameter register 212 is the mailbox that receives commands from 18 to LPM 21 via control logic 220; thus, the mailbox comprises part of 220 and 212).  

For claim 38, Machnicki et al teach: comprising a local to global mailbox having one or more hardware registers to enable the local power control arbiter to send commands to the global power control unit (Fig 3 shows the registers 212 and control logic 220 to send commands global controller 18 as shown in Fig 2; these represent mailbox).  

For claim 42, Machnicki et al teach: A processing platform (Fig 5) comprising: a plurality of processing entities (Fig 1 and Fig 2 the functional blocks; [0037]); a global power control unit to control a performance level of the plurality of processing entities (18 in Fig 2 is the global power control unit for the functional blocks 15A – 15D; [0025]-[0028]); and at least one local power control arbiter (LPM 21 in Fig 3) that includes: -5- an interface to receive from the global power control unit (the interfaces are shown in Fig 2 and Fig 3 between LPM 21 and global power controller 18), a local performance limit allocated to the local processing unit ([0021] the local performance limit may be set by the power management unit 18 as “clock gated”, “power gated” or both) depending on a global power control evaluation ([0029]-[0030] mention that 18 track pending transactions and can accept/deny functional block to enter low power state based on that); and processing circuitry (LPM has control logic 220) to: determine any change to one or more processing conditions prevailing in the local processing unit ([0032]-[0034] and Fig 2 (“wake neighbor”) mention that functional unit can be woken up by 18 and another functional block; functional block 15A may directly wake up functional block 15B by asserting a wake up signal; the local power manager LPM checks whether wake signal has been asserted) on a timescale shorter than a duration for which the local performance limit is applied to the local processing unit by the global power control unit  (the time scale is shown in Fig 4 425, which is the next period; therefore, the limit at least set for one duration of period; however, the wakeup signal from one unit to another unit is direct as mentioned in [0033]; thus when wake up signal from neighbor unit can be received within the period where functional unit is set for low power state; therefore the wake up signal reception may be within the duration of the period); and select a performance level for the local processing unit depending on both the local performance limit and the determined change (performance level is based on , if any, to the prevailing processing conditions on the local processing unit (the wake-up signal mentioned in [0033]-[0034] that causes direct wakeup to the units, the performance level is selected based on the existence of wake-up signal and the global performance information that is dependent on local performance limit as explained in Fig 4 and [0043]),Application No. TBD wherein at least one subset of the plurality of processing entities is controlled by a respective local power control arbiter (Fig 2 and Fig 3 show that LPM control the functional block).  

For claim 43, Machnicki et al teach: comprising a plurality of local power control arbiters to control a respective plurality of processing units of the processing platform, each processing unit having at least one processor core (Fig 2, Fig 3 and [0037]).  

For claim 44, Machnicki et al teach: wherein the processing platform is included in an integrated circuit (Fig 2, 10 is the IC).  

For claim 45, Machnicki et al teach the following limitations: Machine readable instructions provided on a non-transitory machine-readable medium, the machine-readable instructions ([0049) upon execution by one or more processors of a local power control arbiter (LPM 21 in Fig 3) to: receive from a global power control unit (15 shown in Fig 3; [0037] 15 is a processor core or graphics processor)  of a processing platform ([0021] the local performance limit may be set by the power management unit 18 as “clock gated”, “power gated” or both), a local performance limit ([0021] the local allocated to a local processing unit of the processing platform (Fig 2 Fig 3 and [0021] mentions that 18 can power gate and clock gate the functional blocks via “Gate Clk” and “Gate Power”) depending on a global power control evaluation  ([0029]-[0030] mention that 18 track pending transactions and can accept/deny functional block to enter low power state based on that); determine any change to one or more processing conditions prevailing in the local processing unit on a timescale ([0032]-[0034] and Fig 2 (“wake neighbor”) mention that functional unit can be woken up by 18 and another functional block; functional block 15A may directly wake up functional block 15B by asserting a wake up signal; the local power manager LPM checks whether wake signal has been asserted) shorter than a duration for which the local performance limit is applied to the local processing unit by the global power control unit (the time scale is shown in Fig 4 425, which is the next period; therefore, the limit at least set for one duration of period; however, the wakeup signal from one unit to another unit is direct as mentioned in [0033]; thus when wake up signal from neighbor unit can be received within the period where functional unit is set for low power state; therefore the wake up signal reception may be within the duration of the period); and -6- Application No. TBD Attorncv Docket No. I10350-AA2980-PCT-USselect a performance level for the local processing unit depending on both the local performance limit and the determined change (performance level is based on wake up signal as explained in [0034] and local performance limit as shown in 410, 415 and 420 of Fig 4), if any, to the prevailing processing conditions on the local processing unit (the wake-up signal mentioned in [0033]-[0034] that causes direct wakeup to the units, the performance level is selected based on the existence of wake-up signal and the .  

For claim 47, Machnicki et al teach the following limitations: A method of controlling a performance level of a local processing unit (15 shown in Fig 3; [0037] 15 is a processor core or graphics processor) of a processing platform (Fig 5 shows the processing platform) comprising a global power control unit (18 in Fig 2 is the global power control unit for the functional blocks 15A – 15D; [0025]-[0028]), the method comprising: receiving from the global power control unit, a local performance limit ([0021] the local performance limit may be set by the power management unit 18 as “clock gated”, “power gated” or both) allocated to the local processing unit of the processing platform (Fig 2 Fig 3 and [0021] mentions that 18 can power gate and clock gate the functional blocks via “Gate Clk” and “Gate Power”) depending on a global power control evaluation ([0029]-[0030] mention that 18 track pending transactions and can accept/deny functional block to enter low power state based on that); determining any change to one or more processing conditions prevailing in the local processing unit ([0032]-[0034] and Fig 2 (“wake neighbor”) mention that functional unit can be woken up by 18 and another functional block; functional block 15A may directly wake up functional block 15B by asserting a wake up signal; the local power manager LPM checks whether wake signal has been asserted) on a timescale shorter than a duration for which the local performance limit is applied to the local processing unit by the global power control unit (the time scale is shown in Fig 4 425, which is the next period; therefore, the limit at least set for one duration of period; however, the wakeup signal from  and selecting a performance level for the local processing unit depending on both the local performance limit and the determined change (performance level is based on wake up signal as explained in [0034] and local performance limit as shown in 410, 415 and 420 of Fig 4), if any, to the prevailing processing conditions on the local processing unit (the wake-up signal mentioned in [0033]-[0034] that causes direct wakeup to the units, the performance level is selected based on the existence of wake-up signal and the global performance information that is dependent on local performance limit as explained in Fig 4 and [0043]).  

For claim 48, comprising receiving from the local processing unit a request for a change to a performance level of the processing unit and relaying the request to the global power control unit to update the local performance limit (Fig 2 shows the line “Request LP state” from LPM to 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 34, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machnicki et al (US Patent Application Publication 9152210).

For claim 34, Machnicki et al teach that the arbiter comprising a microprocessor, a memory and an input/output interface (Fig 3 shows LPM with registers, control logic 220 and I/O).  However, Machnicki et al mention do not mention that the memory is a non-volatile. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include non-volatile memory so that parameters can be stored when power is turned off.   

For claim 37, Machniki teaches wherein the global to local mailbox has a register field to allow selection of one of a plurality of processing units to receive commands from the global power control unit because the LPM can be control independently and individually ([0030]) and the blocks are in point to point communication with each other ([0019]). Therefore, the LPM can be selected individually. However, Machnicki does not explicitly mention about register field. Examiner takes official notice that register field for selecting units is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use a register field to select a unit, since it is cheap and easy to implement a register. 

For claim 39, Machnicki does not explicitly mention that the local to global mailbox comprises a register field to identify which one, if any, of the plurality of processing entities of the processing platform currently has control of the local to global mailbox. However, the LPMs work independently ([0030]) and the blocks are in point to point communication .   

6.	Claims 26-27, 31-33, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machnicki et al (US Patent Application Publication 2014/0237276), in view of Pradip Bose (US Patent 7421601; cited in IDS). 

For claim 26, Machnicki teaches exchanging performance information (Fig 4), but does not explicitly mention that limit comprises power upper limit. Pradip teaches that global controller sends power upper limit to local controller (311 in Fig 3; lines 5-10 of col 8; lines 45-50 of col 8). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Machnicki and Pradip. The global controller can send the power upper limit to the local controller so that the overall power budget is maintained, which ensures the safe operation of the system. 
 
For claim 27, Machnicki teaches periods in 425 in Fig 4 but does not explicitly mention that the period value. Pradip teaches that the period can be predetermined (lines 35-40 of col 10). Therefore, it is possible to program the delay with 100 microseconds. 

For claim 31, Machnicki’s control logic 220 comprises work point arbiter. However, Machnicki does not explicitly mention that work point arbiter arbitrate between local and global control. Pradip teaches a system of hierarchical management between local and global control that works together to meet local and global constraints (lines 15-40 of col 3; lines 1-8 of col 6; lines 18-38 of col 6; Fig 6 shows local control that depends on both global control and local decision; lines 55-67 of col 11; lines 3-10 of col 12 mention that local control can take decision without global controller). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Machnicki and Pradip to implement the work point arbiter to arbitrate between local and global limit so that both the local and global limits are imposed and power/performance can be optimized. 

For claim 32, Pradip teaches wherein the work point arbiter is to select between a plurality of different local performance levels for one or more processing entities of the local processing unit within the constraint of the local performance limit (Fig 6, step 609 selects appropriate performance within limit; col 11 mention about the local control including trade off, increasing/decreasing performance).  



For claim 46, Machnicki teaches exchanging performance information (Fig 4), but does not explicitly mention that limit comprises power upper limit. Pradip teaches that global controller sends power upper limit and frequency upper limit to local controller (311 in Fig 3; lines 5-10 of col 8; lines 45-50 of col 8; lines 3-10 of col 11 – power mode is specified with frequency; thus the upper limit of frequency is sent). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Machnicki and Pradip. The global controller can send the power upper limit to the local controller so that the overall power budget is maintained, which ensures the safe operation of the system. 

Allowable Subject Matter
7.	Claims 40-41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186